KAUFMAN DOLOWICH VOLUCK Kaufman Dolowich & Voluck, LLP

ATTORNEYS aT LAW 135 Crossways Park Drive, Suite 201
Woodbury, New York 11797

Telephone: 516.681.1100
Facsimile: 516.681.1101

Taimur Alamgir, Esq. wwwkidviawcom
talamgir@kdvlaw.com

July 16, 2020

VIA ECF

Honorable Steven I. Locke, U.S.M.J.
United States District Court

Eastern District of New York

100 Federal Plaza

Central Islip, NY 11722

RE: Moskowitz, et al. v. Great Neck UFSD, et al.
Case No. 20-CV-1659 (KAM) (SIL)

Dear Judge Locke:

Pursuant to Local Civil Rule 1.4, I respectfully request leave to withdraw my appearance
as attorney of record for Defendants Great Neck Union Free School District, Luciana Bradley,
Gabriella Duke, Sara Goldberg, Anthony Iacovelli, Kate Mugno, The Board of Education of the
Great Neck Union Free School District, and Robin Trichon (“Defendants”).

My representation of Defendants arose solely from my prior association with Miranda
Slone Sklarin Verveniotis LLP (“Miranda Slone’”’), Defendants’ law firm in the above-captioned
case. I recently left Miranda Slone and transitioned to Kaufman Dolowich & Voluck, LLP.
Accordingly, I will not be participating in Miranda Slone’s representation of Defendants going
forward, or asserting any charging or retaining lien with respect to this matter.

For the foregoing reasons, I respectfully request leave to withdraw as attorney of record.

Respectfully Submitted,
KAUFMAN OWICH & VOLUCK, LLP

aimur gir, Esq.
ce: All Counsel (via ECF)

New York | New Jersey | Pennsylvania | Florida | Ulinois | California
